Citation Nr: 1208914	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-28 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of a right ankle injury, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), anxiety, and depression.

3.  Entitlement to service connection for narcolepsy.

4.  Entitlement to service connection for a disability manifested by dizziness.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1989 to April 1996, and from June 2006 to October 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the RO that denied a disability rating in excess of 10 percent for service-connected residuals of a right ankle injury; and denied service connection for PTSD, for an anxiety disorder, for a depression disorder, for narcolepsy, and for dizziness.  The Veteran timely appealed.

In November 2011, the Veteran testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work, and has not alleged that his service-connected residuals of a right ankle injury prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Residuals of a Right Ankle Injury 

For claims for an increased disability rating, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate a claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the Veteran's earning capacity.  The Board notes that the Veteran is unrepresented in this appeal.

In evaluating the Veteran's request for an increased disability rating, the Board has reviewed the medical evidence of record.

The report of a February 2009 VA examination included a diagnosis of non-united fracture of the distal lateral malleolus, distal fibula, as likely occurred from trauma in active service and treated as a sprain.  The examiner noted that the Veteran subsequently developed lateral instability and discomfort when weight-bearing.  The Veteran also required an ankle brace and orthotics to decrease discomfort during flare-ups.  Mild functional limitations were noted.

Private treatment records, dated in January 2010, include diagnoses of lateral ankle instability, attenuation of ATFL (anterior talofibular ligament) and CFL (calcaneofibular ligament), malunion and nonunion of the right distal fibula, and non-rehabilitated right ankle.

In November 2011, the Veteran testified that he had problems rotating his right ankle while working as a mechanic, kneeling down, and working at different angles.  He began working, more recently, in a support role with hazardous materials, safety, tool room, and publications, so as to alleviate pressure on his right ankle.  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

Under these circumstances, the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Acquired Psychiatric Disability to include PTSD, Anxiety, and Depression

The Veteran claims that he has an acquired psychiatric disability to include PTSD, anxiety, and depression, which is related to his active service.

With regard to PTSD, service connection requires a current medical diagnosis of PTSD, medical evidence of a nexus between current symptomatology and the specific claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  

The Veteran's Form DD 214 indicates that he was awarded the Global War on Terrorism Service Medal and the Iraq Campaign Medal, among other awards and medals; and that his primary specialty was as a motor transport operator.

In July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  The amendment eliminates the requirement of evidence corroborating the occurrence of claimed in-service stressors related to the Veteran's fear of hostile military or terrorist activity, and provides that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is intended to facilitate timely processing of these claims, and is applicable to claims pending before VA on the effective date of the final rule (July 13, 2010), as well as to claims filed after that date.

In November 2011, the Veteran testified that his specific role in Iraq was as a transportation supervisor for 45 soldiers, and to provide convoy security with gun trucks.  He testified that he went out on three convoys and encountered IED's, and that he was inside an "armored LMTV" when an explosion went off.  The Veteran also testified that he was subjected to rocket and mortar attacks at the installation, and that one rocket landed approximately 75 to 80 meters away from him.  

Under these circumstances, and in light of some conflicting findings rendered during a July 2008 VA examination, the Board concludes that an additional VA examination is needed to determine whether the Veteran currently meets the criteria for a diagnosis of PTSD based on the in-service stressor(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Narcolepsy and Dizziness

The Veteran testified that he underwent a sleep study in 2006 at the West Haven VA medical facility, prior to his secondary deployment. The claims folder only contains VA treatment records for narcolepsy and dizziness dated in 2007 and 2008.  VA is required to request these records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

The Veteran also testified that he started have problems with dizziness and sleep in 2002.

On a post-deployment health assessment completed by the Veteran in April 2007, he reported having dizziness during the deployment; and reported that he still felt tired after sleeping.

VA treatment records, dated in January 2008, reflect that the Veteran was seen with complaints of dizziness within a month of his active service discharge in October 2007; and that a prior sleep study indicated a possible diagnosis of narcolepsy.  In February 2008, the Veteran's symptoms included irritability, memory problems, cognition, and attention due to poor sleep quality and fragmentation.

No examiner has addressed whether the Veteran's pre-existing narcolepsy and dizziness were aggravated during the Veteran's active service from June 2006 to October 2007.

Under these circumstances, the Board finds that an examination is needed to determine whether the pre-existing narcolepsy and dizziness were aggravated in service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice.  Specifically, the notice should advise the Veteran that to substantiate his increased rating claim for service-connected residuals of a right ankle injury, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or an increase in severity of the pertinent disability, and the effect that the worsening has on his earning capacity.

In addition, provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.

The Veteran should also be advised that if an increase in disability is found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from 0 percent to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.

2.  Obtain and associate with the claims folder treatment records for narcolepsy and dizziness from the West Haven VA medical facility, dated from January 2002 to June 2006. 

3.  Afford the Veteran a VA examination, for evaluation of the service-connected residuals of a right ankle injury.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file. 

All appropriate tests, including X-rays of the right ankle, should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify all current residuals of a right ankle injury.

The examiner should conduct range of motion studies of the right ankle, reported in degrees, with normal ranges provided for comparison purposes.  The examiner should also indicate whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right ankle.  If pain on motion is indicated, the examiner should note at which point pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran's service-connected residuals of a right ankle injury present moderate or marked disability, if appropriate; and whether the Veteran experiences any ankylosis of the right ankle, and, if so, the extent of such ankylosis.  

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

4.  Schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is as likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

5.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of narcolepsy and dizziness, and to determine whether the Veteran's narcolepsy and dizziness underwent a permanent increase in active service or within the first post-service year; and if so, whether there is clear and unmistakable evidence that such increase was due to the natural progress of the condition.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

6.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


